                           United States District Court
                                     for the
                           Southern District of Florida


James Mathurin, Movant,                   )
                                          )
v.                                        )
                                          ) Case No. 19-20830-Civ-Scola
United States of America,                 )
Respondent.                               )

        Order on the Movant’s Objection to Magistrate Judge’s Order
       This matter is before the Court on Movant James Mathurin’s motion (ECF
No. 70) filed pursuant to Rule 72(a) of the Federal Rules of Civil Procedure to set
aside an Order entered by United States Magistrate Judge Lisette M. Reid on
January 1, 2020 (ECF No. 63). This case was referred to Judge Reid, consistent
with Administrative Order 2019-2 of this Court, for a ruling on all pre-trial, non-
dispositive matters and for a Report and Recommendation on any dispositive
matters. The Order under review denied the Movant’s various motions seeking
to compel discovery, grant immediate release on bond, intervene, hold the
Respondent in contempt, and obtain the status of the Respondent’s response to
discovery motions. (See generally ECF Nos. 40, 46-49, 54-57, 60.) The Court now
reviews Judge Reid’s Order denying these motions. (ECF No. 63.)
       “When a party objects to a magistrate’s non-dispositive order, the district
court must consider those ‘objections and modify or set aside any part of the
order that is clearly erroneous or is contrary to law.’” Traylor v. Howard, 433 F.
App’x 835, 836 (11th Cir. 2011) (quoting Fed. R. Civ. P. 72(a)); see also Mag. J.
L.R. 4(a). “An order is contrary to law when it fails to apply or misapplies relevant
statutes, case law or rules of procedure.” Summit Towers Condo. Ass’n, Inc. v.
QBE Ins. Corp., 2012 WL 1440894, at *1 (S.D. Fla. Apr. 4, 2012) (Seitz, J.)
(citation omitted). A magistrate judge’s ruling is deemed “clearly erroneous” only
when the district court “is left with the definite and firm conviction that a mistake
has been committed.” See Salazar v. Wells Fargo Bank, N.A., 2011 WL 379145,
at *3 (S.D. Fla. Feb. 2, 2011) (Lenard, J.) (citation omitted). “Clear error is a
highly deferential standard of review.” Holton v. City of Thomasville Sch. Dist.,
425 F.3d 1325, 1350 (11th Cir. 2005). “This standard has been described as ‘a
very difficult one to meet.’” Thornton v. Mercantile Stores Co., 180 F.R.D. 437,
439 (M.D. Ala. 1998).
       The Court finds that Judge Reid’s Order is not clearly erroneous or
contrary to law. As to the motion for immediate release on bond during the
pendency of the habeas proceedings, Judge Reid’s Order is based on well-
established law. To the extent the objection avers that Judge Reid
misapprehended the factual basis of the motion, which is not entirely clear from
the objection (ECF No. 70 at 9-11), the applicable law would yield the same
result. The Movant has not made a sufficient showing for immediate release. See,
e.g., Gomez v. U.S., 899 F.2d 1124, 1125 (11th Cir. 1990) (“[E]xtraordinary and
exceptional circumstances must exist which make the grant of bail [pending
habeas corpus] necessary to preserve the effectiveness of the habeas corpus relief
sought.”) (citation omitted). Similarly, the multiple discovery motions are based
on either speculation or a theory that is so vague—namely, an “ambush” by
prosecutors on defense counsel in the underlying proceedings—that they do not
warrant the relief sought. The discovery motions also fail under the rule that,
absent good cause, habeas petitioners are "not entitled to discovery as a matter
of ordinary course." See Bowers v. U.S. Parole Com’n, Warden, 760 F.3d 1177,
1183 (11th Cir. 2014) (citation omitted). The Movant’s separate “motion to
intervene” was also appropriately denied. (ECF No. 60.) Construing the motion
to intervene as an appeal to this Court arising from Judge Reid’s denial of earlier
discovery motions, the Court finds the factual and legal bases to be lacking.
Judge Reid properly found that the Movant’s speculative theories in favor of
discovery were uncompelling, particularly in light of the general prohibition of
discovery in habeas cases absent good cause. (ECF No. 63.) The Movant has also
failed to meet his burden to hold the Respondent in contempt and to show that
Judge Reid erred by not awaiting the Movant’s reply to the Respondent’s
memorandum of law in opposition to the discovery motions. The Respondent’s
response brief was timely filed and the Movant did not sufficiently demonstrate
that he never received the brief, which was mailed to him. (ECF No. 53 at 7.)
Having undertaken a review beyond the “clear error” standard, the Court finds
Judge Reid’s Order to be cogent and compelling.
       Accordingly, the Court overrules the Movant’s objections (ECF No. 70)
and affirms Judge Reid’s Order (ECF No. 63). The Court also denies as moot
the Movant’s motion for a ruling by this Court on all pending motions. (ECF No.
76.) The Clerk of Court is directed to mail copies of this Order to the Movant
at the address listed below.
       Done and ordered at Miami, Florida, on April 1, 2020.



                                            _______________________________
                                            Robert N. Scola, Jr.
                                            United States District Judge
Copy, via U.S. Mail, to:
James Mathurin
82367-004
Coleman I-USP
United States Penitentiary
Inmate Mail/Parcels
Post Office Box 1033
Coleman, FL 33521
